DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 20-25) in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 20, 24, 26 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No. 2015/0282178).
Regarding claims 1, 20, and 26, Kim discloses a communication device (figure 18 transmitting device),  a non-transitory computer readable medium containing program instructions (paragraph 169) for causing one or more processors to communicate with other communication devices via a physical channel (paragraph 155: PDCCH), a method for communication, comprising:
receiving at a radio frequency (RF) circuitry a command from baseband circuitry to perform an RF communication (paragraphs 167 and 169: processors 11 and 21 control RF units 13 and 23 so that the RF units perform RF communication); and
	a radio frequency (RF) circuitry (figure 18 RF 13) to communicate with other communication devices (paragraphs 10, 167) via a physical channel (paragraphs 3,155: PDCCH); and

an orthogonal frequency division multiplexing (OFDM) waveform (paragraph 45), a subcarrier spacing of at least 30 kilohertz (kHz) in a frequency domain (paragraphs 82 and 111; Tables 1 and 6: 104.25 kHz spacing, Table 8: 120kHz spacing), and a symbol duration of 0.042 milliseconds (ms) or less in a time domain (Tables 1: 10.09 microseconds and Table 6: OFDM symbol period of 9.59 microseconds which is less than 42 microseconds).

Regarding claims 6, 24, and 31, all limitations of claims 1, 20, 26 are disclosed above. Kim further teaches the physical channel corresponds to at least one of: an long-term evolution (LTE) sidelink (SL) physical channel, an LTE downlink (DL) physical channel, or an LTE uplink (UL) physical channel (paragraph 3: UL/DL channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 21, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2015/0282178) in view of Noh et al. (US Pub. No. 2020/0287607).
Regarding claims 2, 21, 27, all limitations of claims 1, 20, 26 are disclosed above. Kim does not teach but Noh discloses a physical resource block (PRB), corresponding to a signal of the physical channel, includes 12 subcarriers in the frequency domain with 30 kHz spacing (paragraph 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim a physical resource block (PRB), corresponding to a signal of the physical channel, includes 12 subcarriers in the frequency domain with 30 kHz spacing.
 The motivation would have been to have flexible frame structure (paragraph 61).

Claims 3, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2015/0282178) in view of Marinier et al. (US Pub. No. 2017/0078058).
Regarding claims 3, 22, 28, all limitations of claims 1, 20, 26 are disclosed above. Kim does not teach but Marinier discloses a PRB, corresponding to the physical channel, includes 6 subcarriers in the frequency domain with 30 kHz subcarrier spacing (paragraph 50).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim a PRB, corresponding to the 
The motivation would have been for flexible frame structure.

Claims 4, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2015/0282178) in view of Sun et al. (US Pub. No. 2016/0057768).
 Regarding claims 4, 25, 29, all limitations of claims 1, 20, 26 are disclosed above. Kim does not teach but Sun discloses two PRBs form a PRB pair, of the physical channel, that corresponds to two consecutive PRBs in the time-domain (paragraph 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim two PRBs form a PRB pair, of the physical channel, that corresponds to two consecutive PRBs in the time-domain.
The motivation would have been for LTE standard.

Claims 5, 23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2015/0282178) in view of Kherani et al. (US Pub. No. 2011/0238987).
Regarding claims 5, 23, 30, all limitations of claims 1, 20, 26 are disclosed above. Kim does not teach but Kherani discloses the physical channel corresponds to at least one of: a vehicle-to-vehicle (V2V) communication (see figure 1 and paragraph 26).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo (US Pub. No. 2015/0180622) discloses an eNB and UE communication via physical channel with OFDM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466